DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




          ANNE PRESTON, Trustee of the Summit Trust,

                            Appellant,

                                v.

ORANGE HARBOR CO-OP, INC., A FLORIDA CORPORATION; ALEX
  SEGGARO; ALLIANT PROPERTY MANAGEMENT, A LIMITED
 LIABILITY CORPORATION; TIMOTHY DAY; AND MARIA LOWE,

                             Appellee.


                          No. 2D20-2995



                        September 17, 2021

Appeal from the Circuit Court for Lee County; Alane Laboda, Judge.

Anne Preston, pro se.

Lissette Gonzalez and Brett D. Fisher of Cole, Scott, & Kissane,
Miami, and Robert C. Shearman of Henderson, Franklin, Starnes, &
Holt, Fort Myers for Appellees.

PER CURIAM.

     Affirmed.

MORRIS, C.J., KELLY, and SMITH, JJ., Concur.
Opinion subject to revision prior to official publication.




                                   2